Exhibit 10.1

Executive Employment Agreement

July 25, 2006

Mr. Edward Calnan

8 Winslow Square Lane

Marblehead, MA 01945

Dear Mr. Calnan,

Employment: I am pleased to confirm your offer of employment with Document
Sciences Corporation (“the Company”) in the capacity Senior Vice President,
Sales reporting to Jack McGannon, President and Chief Executive Officer. You
will be based out of your home office, but will periodically be required to
travel to other geographic locations in connection with performance of your
duties. Your proposed start date is September 16, 2006.

Compensation: The goals of our executive compensation program are to align
compensation with business objectives and performance against those objectives.
Pay is sufficiently variable such that above-average performance results in
above-target total compensation.

We use a total compensation program, which consists of both cash and
equity-based compensation, and has three components. The three components are
intended to attract, retain, motivate and reward executives who contribute to
our long-term success. The three components are:

 

  •   Base Salary: Our offer is a base salary of $200,000, which reflects salary
surveys of a leading national compensation consultant. Base salary increases are
made based on an annual review of contributions to the company.

 

  •   Variable Compensation: Variable compensation for the SVP, Sales position
is targeted at 100% of base salary for on-plan performance. Our variable
compensation formula incents above-plan performance with compensation
accelerators, allowing the SVP, Sales to achieve levels above 100% of base
salary. Your specific plan will be outlined in an Annual Sales Objective
Agreement.

 

  •   Long-Term Incentives: Long-term incentives are provided through grants of
stock options and restricted stock. By accepting our offer, you will receive
25,000 restricted shares of Document Sciences Corporation common stock (subject
to state and federal regulations and upon approval by the board of directors at
their next regularly scheduled meeting following your start date). The
restricted shares will vest over 3 years according to the following schedule:
30% vested at the end of one year, next 30% vested at the end of two years, and
the final 40% vested at the end of three years. You will also receive options to
purchase 25,000 shares of Document Sciences Corporation common stock (subject to
state and federal regulations and upon approval by the board of directors at
their next regularly scheduled meeting following your start date). The stock
options will vest over three years according to the following schedule: 30%
vested at the end of one year, the remaining 70% vested ratably over the next 24
months.

Benefits: You will begin to accrue paid vacation leave each pay period, equaling
eighteen days over a one-year period. In addition, you will receive two Personal
Choice days and five Sick days (pro-rated based on your date of hire) that may
be used each year as stated in our established policies and procedures. You will
also qualify to participate in the Company’s health, dental, life, disability
and 401(k) benefit plans, subject to the terms, conditions and limitations
contained in the applicable plan documents and insurance policies.

Drug Screening: In accordance with our standard policy, this offer is subject to
reference checks and your successful completion of a drug-screening test prior
to your proposed start date. You will be contacted immediately following receipt
of your signed acceptance of this offer of employment to arrange for testing.



--------------------------------------------------------------------------------

Condition of Employment: Employment with Document Sciences Corporation is at the
mutual consent of each employee and the Company. Accordingly, employees and
Document Sciences Corporation retain that right to terminate the employment
relationship at will, at any time, with or without cause. Please note that no
individual, other than the President & CEO of Document Sciences Corporation, has
the authority to make any contrary agreement or representation in writing signed
by the President & CEO. Therefore, this constitutes a final and fully binding
integrated agreement with respect to the at-will nature of the employment
relationship. Please note that Document Sciences Corporation strictly abides by
all immigration and employment laws. Therefore, this offer of employment is
subject to compliance with U.S. Immigration Law.

Non-competition: During employment and for a period of six months from your
termination, you agree that you will not be employed by any competitor of
Document Sciences (i.e. a business that provides the same or substantially
similar products and services as those provided by Document Sciences, including
but not limited to the following competitors and their affiliates – Exstream
Software, Docucorp, Group 1 Software, InSystems, GMC Software, Thunderhead,
XMPie Inc. and ISIS) in a similar job position as that which you last held at
Document Sciences. Moreover, the non-compete covenant will not apply in the case
of a change of control of the company.

Termination without Cause: The Company may terminate your employment without
Cause by giving written notice to you. In such an event, provided that you sign
and comply with a release of claims in a form acceptable to the Company, the
Company will pay you your then-current base salary for a six-month period as
well as any bonuses earned and accrued through the termination date payable in
accordance with the Company’s normal payroll procedures and policies.
Additionally, you will receive continuation of health benefits for six months.

As used herein, Cause shall mean:

 

  a) An act of willful dishonesty taken in connection with your responsibilities
as an employee and causing damage to the Company;

 

  b) Your commission of, or plea of nolo contender to, a felony;

 

  c) Your insubordination or willful refusal to follow reasonable directives of
the Board of Directors;

 

  d) Your violation of the Confidentiality Agreement between yourself and the
Company; and

 

  e) Your gross negligence or willful misconduct in the performance of his
duties as an employee of the Company.

Restrictive Covenants: Your employment with the Company is contingent upon the
fact that you will not be limited in performing your duties with the Company due
to conditions of an employment agreement (including but not limited to
restrictive covenants) with a previous employer that remain in effect during
your employment with the Company.

On behalf of our entire Document Sciences team, I look forward to your
acceptance of this offer. Please indicate your acceptance and agreement with the
terms of this offer in all respects by signing and returning this letter. A
favor of reply is requested within five working days of this letter date, after
which time this offer is considered void. If you have any questions, please call
me at 760/602-1411 or you may contact Thanos Karavoikiris, our Director of
Finance, at 760/602-1413.

 

Best Regards,

   

AGREED AND ACCEPTED:

/s/ J.L. McGannon

   

/s/ Edward Calnan

John L. McGannon

   

Edward Calnan

President and Chief Executive Officer

   

Document Sciences Corporation

   

7-27-06

   

Date